 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    MARY LEE GAINES,                                   1:16-cv-01689-LJO-JLT (PC)
12                        Plaintiff,                     ORDER GRANTING DEFENDANT’S
                                                         MOTION TO STAY PROCEEDINGS
13            v.
                                                         (Doc. 43)
14    OFFICER BEAVER,
15                        Defendant.
16

17           Defendant Beaver requests that the Court stay the proceedings in this action until the

18   Court rules on its concurrently filed motion for an order requiring Plaintiff to post security

19   pursuant to Local Rule 151(b). (Doc. 43.) According to Local Rule 151(b), “[t]he provisions of

20   Title 3A, part 2, of the California Code of Civil Procedure, relating to vexatious litigants, are …

21   adopted as a procedural Rule of this Court.” Under Title 3a, when a motion for an order requiring

22   a plaintiff to post security is filed before trial, the litigation is automatically stayed. Cal. Civ.

23   Proc. Code § 391.6. In addition, the moving defendant need not plead until 10 days after the

24   motion is denied or, if granted, until 10 days after the security has been provided. Id.

25   Accordingly, Defendant also requests that the Court vacate the deadline to file a responsive

26   pleading to Plaintiff’s complaint.

27   ///

28   ///
 1        Based on the foregoing, the Court ORDERS:

 2        1. Defendant’s motion to stay the proceedings in this case, (Doc. 43), is GRANTED.

 3              This case is STAYED until the Court rules on Defendant’s motion for an order

 4              requiring Plaintiff to post security, (Doc. 42).

 5        2. The deadline for Defendant to file a responsive pleading to Plaintiff’s complaint is

 6              VACATED, to be reset, if appropriate.

 7
     IT IS SO ORDERED.
 8

 9     Dated:     November 12, 2019                                /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                        2
